Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
 
Allowable Subject Matter
Claims 1-6 and 9 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: 
●  a portion of the hollow continuous channel for the drain select gate is thinner than a portion of the hollow continuous channel for the memory cells; a charge storage structure material that is adjacent the portion of the hollow continuous channel for the memory cells, adjacent only a single side of the control gate material of the memory cells, and adjacent only two opposite sides of the continuous oxide material, wherein no portion of the charge storage structure material is adjacent the portion of the hollow continuous channel for the drain select gate, no portion of the charge storage structure material extends over any other side of the control gate material, and no portion of the charge storage structure material is adjacent any other side of the continuous oxide 
● a portion of the hollow continuous channel for the drain select gate is thinner than a portion of the hollow continuous channel for the source select gate; forming a charge storage structure material that is adjacent a portion of the hollow continuous channel for the memory cells, adjacent only a single side of the control gate material of the memory cells, and adjacent only two opposite sides of the continuous oxide material, wherein no portion of the charge storage structure material is adjacent the portion of the hollow continuous channel for the drain select gate and the portion of the hollow continuous channel for the source select gate, no portion of the charge storage structure material extends over any other side of the control gate material, and no portion of the charge storage structure material is adjacent any other side of the continuous oxide material; filling the hollow continuous channel with a first material such that the first material is within the hollow continuous channel and adjacent the portion of the hollow continuous channel for the source select gate; and filling the hollow continuous channel with a second material such that the second material is within the hollow continuous channel on top of the first material and adjacent the portion of the hollow continuous channel for the drain select gate, wherein the second material is an insulator material that is a different material than the first material (claim 6).
Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 15-20 are directed to an invention non-elected with traverse in the reply filed on 08/23/2019. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/PHAT X CAO/Primary Examiner, Art Unit 2817